DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered. Claims 1, 3-5, 7-9, and 11-13 are pending.


Drawings
The objections to the drawings, specifically the objections due to reference character “22” or “32” as both used to designate “the layer” on specification page 6 has been withdrawn in light of applicant’s amendments made December 28, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for first layer of the hollow body, does not reasonably provide enablement for “wherein the first layer of the hollow body and a first layer of the further hollow body have corresponding edges coupled together to form a closed shell”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  the invention commensurate in scope with these claims. Applicant’s response of 5/6/2021 also fails to show support for the claimed amendment.

35 USC § 102/103 Rejections withdrawn 
Rejection of claims 1, 3, 4, 7, 9, 12, and 13 made under 35 U.S.C.102/103 as obvious over Janette (“Easter Chocolate Crème Eggs” March 22, 2015 https://culinaryginger.com/easter-chocolate-creme-eggs/ pages 1-20).
Rejection of claim 5 is made under 35 U.S.C.103 as obvious over Janette (“Easter Chocolate Crème Eggs” March 22, 2015 https://culinaryginger.com/easter-chocolate-creme-eggs/ pages 1-20), further in view of LaBau (“Brownie-Filled Chocolate Easter Eggs” April 18, 2015 https://www.ohnuts.com/blog/brownie-chocolate-easter-eggs/ pages 1-11).

Rejection of claims 8 and 11 are rejected under 35 U.S.C.103 as obvious over Janette (“Easter Chocolate Crème Eggs” March 22, 2015 https://culinaryginger.com/easter-chocolate-creme-eggs/ pages 1-20), further in view of Bettina (“Homemade vegan Easter eggs” https://www.jamieoliver.com/features/vegan-easter-eggs-easter-recipes/ pages 1-4 March 24, 2016).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Notes: The term “Hollow product” is defined in the instant specification page 3 lines 29-32 to mean any product formed by a shell having a generic concave formation, whether closed or open.
The term “held mechanically” would be understood in view of the disclosure to mean not part of a machine, but rather, an interlocking feature of the product, such as a frictional force or coupling of the pieces.
The term “chocolate surrogate” would be understood in view of the remarks filed March 9, 2020 to mean a product which evokes the properties of chocolate but which may have alternative ingredients to those which country standards require in chocolates by definition.


Claims 1, 3, 4, 7, 9, 12, and 13 are rejected under 35 U.S.C.103 as obvious over Janette (“Easter Chocolate Crème Eggs” https://culinaryginger.com/easter-chocolate-creme-eggs/ pages 1-20, posted March 22, 2015), hereinafter Janette in view of LaBau (“Brownie-Filled Chocolate Easter Eggs” April 18, 2015 https://www.ohnuts.com/blog/brownie-chocolate-easter-eggs/ pages 1-11), hereinafter LaBau; Chocolate Easter Eggs by Gemma Stafford from https://www.biggerbolderbaking.com/chocolate-easter-eggs/, posted March 23, 2015), hereinafter Gemma.

Regarding claims 1, 4, and 7, Janette teaches a confectionary product by teaching chocolate creme Easter eggs (title).  Janette teaches the product comprises: a first hollow body and a further hollow body coupled to said first hollow body, together forming a closed shell by teaching that the product is an egg made from two chocolate shells which has internal space for filling (title, pictures pages 2, 6, 7, and 9, page 3 paragraphs 2 and 3, pages 5, 7, and 8 all, and instructions page 10).  It is noted that before the coupled shells of Janette are cut open, a closed shell hollow body is present as an intermediate product.  
Regarding the relationship between the first and second material on the first hollow body, the teachings of the prior art encompass the claimed relationship for the reasons discussed below:

    PNG
    media_image1.png
    341
    678
    media_image1.png
    Greyscale


The chocolate material of Janette which is pipped or drizzled onto the mold is considered a first material as claimed, wherein said first material defines an outer surface, is part of the first outer layer, and contains openings (the mold space in between the drizzles/pipping) that allow a second layer to emerge on the outer surface to form a decorative outlet.  See Janette pages 2 and 5.
The material of Janette which is brushed in the mold over the chocolate drizzle/pipping and within the space in between the chocolate drizzle/pipping to form a smooth surface is considered the second material which together with the first material defines an outer surface, is set internally on the first material, is present on the outer surface of the product within the opening of the first material and in a corresponding profile or mutual fit shape to the opening of the first material, is different from said first material, produces an edible decorative element, totally coats the inner side of the first layer fully at a position away from said opening, i.e. at a location behind the first material or chocolate drizzle/pipping, wherein at any location of said outer surface, not within said opening, a part of the first layer is positioned over a part of the second layer, such that the first and second layer are in contact.  See Janette, pages 5, 7, and 10.

Regarding the newly added limitation of “wherein the first layer of the hollow body and a first layer of the further hollow body have corresponding edges coupled together to form a closed shell”, the pattern or design shown in pictures as taught by Janette does not show a design that the first layer of hollow body,( i.e., the piped or drizzled material layer of one half shell) forms edges that correspond to the edges formed from the first layer of the other hollow body or other half shell. However, designs where the first material that forms the first layer in each of the half shells can be applied, piped or added in any desirable pattern as taught by prior art to LaBau and Gemma.
LaBau teaches of filled hollow chocolate Easter egg shells (title and picture, page 2).  LaBau teaches a first chocolate material which is pipped into the mold in any design you like, including in patterns which allow for an opening for a second material to be exposed on the surface, and a second chocolate material which is applied on the surface of the first chocolate material, as well as in the openings of the first chocolate material (pages 5-6).  LaBau shows that in addition to a traditional chocolate color, the color of the chocolate can include an assortment of colors (page 3, picture of chocolate on the plate and ingredient list and page 4). LaBau teaches that any design you like can be made.  In the design of LaBau, pages 2, 9, and 10, which contains criss crossed lines. 
Similar to teaching of Labau, Gemma also teaches of making chocolate eggs where the first material forming the first layer can be applied to the mold in any desired pattern or at random to create a desired effect as shown in the figure below where the first layer to achieve a desired look in the finished chocolate egg product, including the first material forming the first layer of the hollow body and a first layer of the further hollow body forming corresponding edges coupled together to form a closed shell.


    PNG
    media_image2.png
    518
    885
    media_image2.png
    Greyscale


Therefore deposition of two or more types of chocolates/confections to create shells was known in the art at the time of effective filing date of the invention as taught by Janette, LaBau and Gemma. Further, based on the applied art to Janette, LaBau and Gemma, chocolate or confectionery eggs were known to be formed by utilizing two or more types of chocolates or confections. Further, it was also known to create patterns having first material forming a first layer in one half of the shell may be the same or different from the first material forming the first layer in the second half of the shell. As LaBau teaches that any design you like (Page 5, para 2) and Gemma teaches random patterns as shown in figure 1 where random patterns of two types of chocolate are visible. Since, multicomponent edible shells made by deposition of two or more types of chocolates/confections to create a variety of designs in the finished shells was known in the art at the time of effective filing date of the invention. Therefore, creating a finished shell having a design wherein the first layers of the two half shells have corresponding edges that that couple together to form a closed shell/egg. In other words the first layer of one half shell/egg hollow body and second half shell/ egg hollow body when joined at the edges, they create a design or complete a design. One of ordinary skill would have been motivated to modify Janette based on the teachings of LaBau and Gemma at least to create a unform design and symmetrical appearance in the finished chocolate hollow body.
Modifying the design or pattern of depositing the first material in hollow shell/egg mold to create a specific pattern of layers would have been a matter of design choice or a taste combination preference and does not impart patentable distinction to the claims, absent any clear and convincing evidence or arguments to the contrary.

Regarding claim 3, the structure and relationship of the first and second material of Janette is referred to as discussed above.  It is further noted that as Janette teaches the drizzled chocolate product creates a smooth surface, and shows in the pictures that the exposed portion of the second material on the surface, and the first material form a flush surface (pictures pages 2, 3, and 7), the teachings of the reference encompass the claimed limitations. 

Regarding claim 5, as discussed above, Janette teaches a confectionary product comprising: a first hollow body and a further hollow body coupled to said first hollow body, together forming a closed shell by teaching that the product is an egg made from two chocolate shells which has internal space for filling, wherein the chocolate shell has a first and second material, wherein the second material totally coats the inside of the first material. Janette is silent to the second layer as coating the inside of the first layer only partially as recited in claim 5.
LaBau teaches of filled hollow chocolate Easter egg shells (title and picture, page 2).  LaBau teaches a first chocolate material which is pipped into the mold in any design you like, including in patterns which allow for an opening for a second material to be exposed on the surface, and a second chocolate material which is applied on the surface of the first chocolate material, as well as in the openings of the first chocolate material (pages 5-6).  LaBau shows that in addition to a traditional chocolate color, the color of the chocolate can include an assortment of colors (page 3, picture of chocolate on the plate and ingredient list and page 4).  LaBau teaches that stripes are both easy and look great (page 5).  In the design of LaBau, pages 2, 9, and 10, which contains criss crossed lines of two different colors of chocolate, and thus two different chocolates, a first material and a third material are placed in the mold, wherein the first set of lines applied is considered a first material, and the crossed, overlapping lines are considered a third material which cover a portion of the first material.  Thus, when the second chocolate material is filled on top of the piped chocolate, the second material or second layer only partially coats the inner side of the first material or first layer.   
Regarding the second layer as coating the inside of the first layer only partially as recited in claim 5, it would have been obvious to one of ordinary skill in the art for the pipped chocolate in the egg shell of Janette to include stripes as LaBau teaches that they were both easy and looked great.  It would have been further obvious for the stripes to be in a known design, including in an overlapping fashion as shown by LaBau as LaBau teaches that any design you like can be made.  In the design of LaBau, pages 2, 9, and 10, which contains criss crossed lines of two different colors of chocolate, and thus two different chocolates, a first material and a third material are placed in the mold, wherein the first set of lines applied is considered a first material, and the crossed, overlapping lines are considered a third material which cover a portion of the first material.  Thus, when the second chocolate material is filled on top of the piped chocolate, the second material or second layer only partially coats the inner side of the first material or first layer.   Therefore, the prior art makes obvious a second layer which coats the inner side of the first layer only partially as recited in claim 5.

Regarding claim 9, the structure and relationship of the first and second material of Janette is referred to as discussed above.  The term “held mechanically” would be understood in view of the disclosure to mean not part of a machine, but rather, an interlocking feature of the product, such as a frictional force or coupling of the pieces.  As the second material within the opening of the first material of Janette is formed by layering the chocolate of the second material on the first material, and within the opening of the first material, the second material would be held mechanically from inside via the second layer that rests against the inner side of the first layer.
Regarding claim 12, the structure and relationship of the first and second material of Janette is referred to as discussed above.  As the second chocolate material of Janette fills in the spaces of the first material, and forms an even coating across the inner layer of the shell (page 5), the thickness of the second layer in the portion within the opening would be greater than the thickness of the part of the second layer away from said opening. 
 
Regarding claim 13, the structure and relationship of the first and second material of Janette is referred to as discussed above.  As the first drizzle/pipped material of Janette has a right side and a left side (the two edges within the opening), the first layer defines a first and second surface which is in contact with the second layer.
 

Claims 8 and 11 are rejected under 35 U.S.C.103 as obvious over Janette, LaBau and Gemma,  further in view of Bettina (“Homemade vegan Easter eggs” https://www.jamieoliver.com/features/vegan-easter-eggs-easter-recipes/ pages 1-4 March 24, 2016).

As discussed above, Janette teaches a confectionary product comprising: a first hollow body and a further hollow body coupled to said first hollow body, together forming a closed shell by teaching that the product is an egg made from two chocolate shells which has internal space for filling, wherein the chocolate shell has a first and second material, wherein the second material totally coats the inside of the first material. 
Janette is silent to the second material as a chocolate surrogate or dried sugar syrup as recited in claim 8, and to a distinct filling provided within the hollow body as recited in claim 11.
Bettina teaches that ester recipes and sweet treats can be daunting, so to help out a refined sugar, vegan chocolate egg recipe is provided (page 1, paragraph 2).  Bettina teaches making vegan chocolate eggs from two shell halves, filled with peanut butter for a surprise filling (page 1 picture and title; and pages 2-3 recipe steps 4-9).  As Bettina teaches of a vegan chocolate formed from eggs, coconut oil, agave, and cacao powder (page 1, last paragraph), the chocolate of Bettina is considered a chocolate surrogate as claimed.
Regarding the second material as a chocolate surrogate or dried sugar syrup as recited in claim 8, it would have been obvious to use vegan chocolate, i.e. a surrogate chocolate, in the egg of Janette, as Bettina teaches that vegan chocolate, i.e. a surrogate chocolate, is refined and helps parents overcome the daunting sweet treat prospects of Easter.  As both are chocolate type materials that were used for molding one of ordinary skill in the art would have a reasonable expectation of success.
Regarding a distinct filling provided within the hollow body as recited in claim 11, as discussed above Janette teaches of a chocolate shell with a filling.  Janette teaches that the cream filling, which would be a filling distinct from the second layer, is added to the eggs after they are cut open, and thus do not form a closed shell (page 8).  However, Bettina teaches that the filling can be placed within the chocolate shell before the shell halves are combined to form the egg (page 1 picture and page 4 all).  It would have been obvious to one of ordinary skill in the art to place the distinct filling within the shell before the closed shell was formed, as was shown by Bettina for common sense reasons, such as to allow the egg to be fully formed and storable.  The Examiner takes official notice that a chocolate shell would be harder and less sticky than the marshmallow cream filling of Janette.  Thus, forming a filled shell, wherein the marshmallow cream was totally enclosed by the chocolate shell would prevent the marshmallow from sticking with anything during storage.

Alternatively, claim 11 is rejected under 35 U.S.C.103 as obvious over Janette , LaBau and Gemma,  further in view of Temple (“How to Make Hollow Chocolate Confetti Eggs” pages March 27, 2013 pages 1-11).

As discussed above, Janette teaches a confectionary product comprising: a first hollow body and a further hollow body coupled to said first hollow body, together forming a closed shell by teaching that the product is an egg made from two chocolate shells which has internal space for filling, wherein the chocolate shell has a first and second material, wherein the second material totally coats the inside of the first material. 
Janette is silent to a distinct filling provided within the hollow body as recited in claim 11.
Temple teaches that it was fun to take hollow chocolate eggs, break them open, fill them with candy, glue them back together using melted chocolate, and reopen the eggs by cracking them (pages 3-10 all).
Regarding a distinct filling provided within the hollow body as recited in claim 11, as discussed above Janette teaches of a chocolate shell with a filling.  Janette teaches that the cream filling, which would be a filling distinct from the second layer, is added to the eggs after they are cut open, and thus do not form a closed shell (page 8).  It would have been obvious to one of ordinary skill in the art to reseal the chocolate egg of Janette with chocolate “glue” in order to create a hollow egg that was fun to break open in view of Temple.  

Response to Arguments
Applicant’s arguments filed 5/6/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references  applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that applicant has amended the independent claim to include the limitations “wherein the first layer of the hollow body and a first layer of the further hollow body have corresponding edges coupled together to form a closed shell”, which was not part of claims as examined before. The above limitation has been addressed in the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1791